OREGE${AI.
            lln tllt @nitr! btstts [.ourt                   of   feDrrs[ @lsimg
                                            No. 15-586C                                 FILED
                                  (Filed: November 25, 2015)
                                **NOT FOR PUBLICATION**                               Nov 2 5    20t5

                                                                                     U.S. COURT OF
                                                                                    FEDERAL CLAIMS
  KEITH RUSSELL JUDD,

                  Pro Se Plaintiff,
                                                        Pro Se; Denial of Motion to Alter or
                                                        Amend; RCFC 59

 THE L]NITED STATES,

                         Defendant.


 ORDER DENYING MOTION TO ALTER OR AMEND ORDER OF DISMISSAL

      Pending before the court is pro se plaintiff Keith Judd's motion to alter or amend,
pursuant to Rule 59 of the Rules of the Court of Federal Claims ("RCFC"), this court's
October 30, 2015 order dismissing Mr. Judd's case for lack ofj urisdiction. I

        Mr. Judd filed   complaint in this court on June 9, 2015 challenging the $200
                         a
felony assessment fee and $20,000 fine he was required to pay following his 1999
conviction for mailing threatening communications in violation of 18 U.S.C. $ 876. See
Judd v. United States, No. 15-586, 2015 WL 6684540, at *1 (Fed. Cl. Oct. 30, 2015)
(citing United States v. Judd , 252 F .3d 43 5 (5th Cir. 200 1)). This court granted the
defendant's motion to dismiss for lack ofjurisdiction on the grounds that Mr. Judd's
complaint amounted to an impermissible challenge to his conviction and sentence. Id. at
+ 1-2 (citing
              Smith v. United States, 36 F. App'x 444,446 (Fed. Cir. 2002); Beadles v.



I Mr. Judd filed
                   a notice ofappeal on November 16,2015. Generally, "[t]he filing ofa notice of
appeal . . . confers jurisdiction on the court ofappeals and divests the district court of its control
over those aspects of the case involved in the appeal." Griges v. Provident Consumer Disc. Co.,
459 U.S. 56, 58 (1982) (per curiam). However, the Supreme Court has held that "in order to
prevent unnecessary appellate review," Rule 4(a)(4) ofthe Federal Rules of Appellate Procedure
 gives a district court "express authority to entertain a timely motion to alter or amend [a]
judgment under Rule 59, even after a notice of appeal ha[s] been filed." Id. at 59; see also Stone
v. INS, 514 U.S. 386, 396-97 (1995) ("the filing of a Rule 59 motion to alter or amend a district
court's judgment strips the appellate court ofjurisdiction, whether the [Rule] 59 motion is filed
before or after the notice ofappeal." (citing Griess, 459 U.S. at 6l).
United States, I l5 Fed. Cl. 242,245 (2014)). Mr. Judd's motion to alter or amend the
order of dismissal was filed on November 24, 2015.

        In his motion to alter or amend the order of dismissal, Mr. Judd argues that this
court erred by failing to view the fee and fine imposed by the trial court as an "illegal
exaction," which this court would have jurisdiction to review. See Fisher v. United
States, 402 F .3d 1167 , 1 173 (Fed. Cir. 2005) (en banc in relevant part). However, the
court expressly considered this issue in its decision to dismiss Mr. Judd's complaint. The
court explained that, "notwithstanding any jurisdiction this court may have over claims
for illegal exaction, this court'lacksjurisdiction to consider claims which amount to
collateral attacks on criminal convictions."' Judd, 2015 WL 6684540, at + I (citing
Beadles, 115 Fed. Cl. at245). It is well settled that Mr. Judd "cannot collaterally attack
his conviction and sentence in this court." Id. at*2 (citing Smith v. United States, 36 F.
 App'x 444, 446 (F ed. Cir . 2002).

        In order to meet the "rigorous standards" of RCFC 59(a), a motion for
 reconsideration "must be supported 'by a showing ofextraordinary circumstances which
justifu relief."' Caldwell v. United States, 391 F.3d 1226, 1235 (Fed. Cir. 2004) (citation
 omitted). Accordingly, reconsideration under RCFC 59 is permitted "for one of three
 reasons: (1) that an intervening change in the controlling law has occuned; (2) that
 previously unavailable evidence is now available; or (3) that the motion is necessary to
prevent manifest injustice." Entergy Nuclear Palisades. LLC v. United States, l22Fed.
 Cl. 225, 227 (2015) (citing Multiservice Joint Venture. LLC v. United States , 37 4 F .
 App'x 963,967 (Fed. Cir.2010)).

       Mr. Judd does not argue that any intervening change in the controlling law has
occurred or that previously unavailable evidence is now available. Moreover, because
the court expressly considered the issue Mr. Judd raises in the pending motion,
reconsideration is not necessary to prevent injustice.

       For the reasons above. Mr. Judd's motion to alter or amend the order of dismissal
is DENIED.

       IT IS SO ORDERED,




                                                          Judge